Order, Supreme Court, Bronx County (Kenneth Thompson, J.), entered January 15, 2002, which, in an action against property owners for lead paint poisoning sustained by infant plaintiffs, identical twins Natalie and Lauren, denied plaintiffs’ motion to discontinue the action as to Natalie, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered July 16, 2002, which denied plaintiffs’ motion to reargue, unanimously dismissed, without costs, as taken from a nonappealable order.
It appears that plaintiffs have lived in the same residences known to contain lead hazards, and similarly exhibit symptoms of lead poisoning, but only Lauren has a history of elevated blood levels. In support of their motion to discontinue Natalie’s claims, made almost a year after their filing of a note of issue, plaintiffs submitted the affirmation of an expert in childhood lead poisoning, who, after cautioning that Natalie’s lead levels were recorded sporadically and therefore may not accurately indicate her total exposure to lead, concluded that he could not say with a reasonable degree of medical certainty whether or not Natalie’s cognitive and academic problems were caused by her exposure to lead. Accordingly, the motion to discontinue in this case involving an infant was properly denied (see Louis R. Shapiro, Inc. v Milspemes Corp., 20 AD2d 857). Concur— Nardelli, J.P., Mazzarelli, Buckley, Williams and Lerner, JJ.